Title: [March 1778]
From: Adams, John
To: 



      1778. March 1. Sunday.
      
      
       Discovered that our Mainmast was sprung in two Places—one beneath the Main Deck, where if the Mast had wholly failed in the late Storm it must have torn up the main Deck and the Ship must have foundered. This is one among many Instances, in which it has already appeared that our Safety has not depended on ourselves.
       A fine Wind, all day and night. Somewhat Sea Sick. The Ship was very quiet and still—no Disturbance—little noise.
       I hope for the future We shall carry less Sail, especially of nights, and at all Times when We are not in Chase.
      
      

      March 2. Monday.
      
      
       A fine Wind still and a pleasant Morning. The Colour of the Water which is green, not blue as it has been for many Days past, the Appearance of large Flocks of Gulls, and various other Birds, convinced the knowing ones, to say that We were not far from the Grand Bank of N. Foundland. The Captain however thinks it 35 Leagues to the N. West of Us.—Our Mast was Yesterday repaired with two large Fishes, as they call em, i.e. large oaken Planks cutt for the Purpose and put on. It seems now as firm as ever.—The Sailors are very superstitious. They say the Ship has been so unfortunate that they really believe there is some Woman on board.—Women are the unluckyest Creatures in the World at Sea &c.
       This Evening the Wind is very fresh, and the Ship sails at a great Rate. We are out of the Reach I hope of the Gulph Stream and of British Cruizers, two Evils, which I have a great Aversion to.
      
      

      1778. March 3. Tuesday.
      
      
       Our Wind continued brisk and fresh all the last Night, and this Morning. Our Course is about N.E. Showers in the Night and this Morning. The Flocks of Gulls, still pursuing Us.
       This Morning, Mr. Parison breakfasted with Us. Our Captn. in gay Spirits, chattering in French, Spanish, Portuguese, German, Dutch, Greek, and boasting that he could speak some Words in every Language. He told Us he had ordered two more Fishes upon the Mainmast to cover the Flaws, above Deck.
       The Captain, Lieutenants, Master, Mates and Midshipmen, are now making their Calculations, to discover their Longitude, but I conjecture they will be very wild.
       
       The Life I lead is a dull Scaene to me. No Business; No Pleasure; No Study.... Our little World is all wet and damp: there is nothing
       I can eat or drink without nauseating. We have no Spirits for Conversation, nor any Thing to converse about. We see nothing but Sky, Clouds and Sea, and then Seas, Clouds and Sky.
       I have often heard of learning a Language as French or English on the Passage, but I believe very little of any Thing was ever learned on a Passage. There must be more Health and better Accommodations.
       My young Friend, Mr. Vernon, has never had the least Qualm of the Sea Sickness, since We came aboard. I have advised him to begin the Study of the French Tongue methodically, by reading the Grammar through. He has begun it accordingly, and we shall see his Patience and Perseverance.
       Dr. Noel shewed me, “Dictionaire geographique portatif,” which is a Translation of Echards Gazetteer, into French Par Monsr. Vosgien, Chanoine de Vaucouleurs.
      
      
       
        
   
   Suspension points in MS.


       
       
        
   
   The Dictionnaire géographique portatif ... par Monsieur Vosgien [actually Jean Baptiste Ladvocat] went through many editions, as had its English original—Laurence Eachard, The Gazetteer’s: or, Newsman’s Interpreter: Being a Geographical Index of All the Considerable Cities, Bishopricks, Universities ... in Europe; see BM, CatalogueThe British Museum Catalogue of Printed Books, 1881–1900, Ann Arbor, 1946; 58 vols. Supplement, 1900–1905, Ann Arbor, 1950; 10 vols.. The French extracts in the immediately following Diary entries are taken from this Dictionnaire. Except for copying errors they correspond quite closely with the text of the Paris edition of 1749.


       
      
      

      1778. March 4. Wednesday.
      
      
       Fair Weather, but an Adverse Wind, from the N.E., which obliges Us to go to the Southward of the S.E. which is out of our Course.
       Nantes, ancienne, riche, et tres considerable Ville de France, la seconde de la Bretagne, avec un riche Evêché suffragan de Tours, une Université, et un Hôtel des Monnoies. C’est une de Villes les plus commercantes du Royaulme. Les Marchands ont une Sociéte avec ceux de Bilbao, appellee la Contractation, et un Tribunal reciproque en forme de Jurisdiction consulaire. Ce fut dans cette Ville que Henri 4th. donna, en 1598, le celebre Edit de Nantes, revoqué en 1685. Elle est sur la Rive droit de la Loire, à 15. lieus S.O. d’Angers, 27. N. Par O. de La Rochelle, 87. S.O. de Paris, 23. S. de Rennes. Long. 16.6.12. Lat. 47.13.7. Le Païs Nantois, ou le C. de Nantes, est une Contree des deux côtés de la Loire. On y fait du Sel, et il y a beaucoup de Bestiaux.
      
      
       
        
   
   Text defective because the outer edge of a leaf, loosened from the binding, is badly chipped.


       
      
       

      March 5. Thursday.
      
      
       This Morning We have the pleasantest Prospect we have yet seen —a fine easy Breeze, from the Southward, which gives us an Opportunity of keeping our true Course—a soft, clear, warm Air—a fair Sun—no Sea. We have a great Number of Sails spread and We go at the Rate of 9 Knots. Yet the Ship has no perceptible Motion, and makes no Noise. My little Son is very proud of his Knowledge of all the Sails, and last Night the Captn. put him to learn the Mariners Compass.
       Oh that We might make Prize to day of an English Vessell, lately from London, with all the Newspapers, and Magazines on board, that We might obtain the latest Intelligence, and discover the Plan of Operations for the ensuing Campaign.
       Whenever I arrive at any Port in Europe, whether in Spain or France, my first Enquiry should be concerning the Designs of the Enemy.—What Force they mean to send to America? Where they are to obtain Men? What is the State of the British Nation? What the State of Parties? What the State of Finances, and of Stocks?
       Then the State of Europe, particularly France and Spain? What the real Designs of those Courts? What the Condition of their Finances? What the State of their Armies, but especially of their Fleets. What No. of Ships they have fitted for the Sea—what their Names, Number of Men and Guns, weight of Metal &c—where they lie? &c.
       The Probability or Improbability of a War, and the Causes and Reasons for and against each supposition.
       The Supplies of Cloathing, Arms, &c. gone to America, during the past Winter. The State of American Credit in France. What Remittances have been made from America, in Tobacco, Rice, Indigo, or any other Articles?
       We are now supposed to be nearly in the Lat. of Cape Finisterre, so that We have only to sail an Easterly Course.
       Finistere, Finis Terrae; c’est le Cap, le plus occid. non seulement de la Galice et de L’Esp., mais encore de l’Europe; ce qui fait que les Anc. qui ne connoissoient rien au-dela, lui ont donné son nom, qui signifie l’Extrêmitéde la Terre, ou le bout du monde. Il y a une Ville de mesme nom.
       This Day, We have enjoyed the clearest Horison, the softest Weather, the best Wind, and the smoothest Sea, that We have seen since We came on board. All Sails are spread and We have gone ten Knots upon an Avarage the whole day.
      
      
      
       
        
   
   Here and below, the missing fragments of text have been supplied from parallel passages in JA’s Autobiography.


       
      
      

      1778. March 6. Fryday.
      
      
       The Wind continued in the same Point, about South all Night, and the Ship has gone 9 Knotts upon an Average. This is great Favour.
       I am now reading the Amphitrion of Moliere, which is his 6. Volume. revaije? do I dream?—have I dreamed?—I have I been in a dream?J’ai revé. I have been in a dream. It is in the Preterit.
       We shall pass to the Northward of the Western Islands, and are now supposed to be as near them as We shall be. They all belong to Portugal.
       Açores, lies sit. entre l’Afr. et l’Amer. environ a 200 li. O. de Lisbonne; Gonzalo Vello les decouvrit vers le milieu du 15 Siecle, et les nomma Açores, mot qui signifie des Eperviers, parce qu’on y rem. beaucoup de ces Oiseaux. II y en a neuf. Angra, dans l’ile de Tercere, est la Capital de Toutes. Ortelius assure que ceux partent de l’Europe, pour aller en Amer., sont delivres de toute Sorte de Vermine, aussitot qu’ils ont passe les Acores, ce qu’on doit attribuer a la qualite de l’Air, qui y est tres salubre. Le ble, les Vignes, les Arbres fruitiers, et le betail, y sont en abond. Elles appart. aux Port.—long. 346–354. Lat. 39.
      
      
       
        
   
   In a bilingual edition which JA had purchased “Many Years before” and made his first use of on this voyage (Autobiography under this date).


       
       
        
   
   Thus in MS.


       
      
      

      March 7. Saturday.
      
      
       The same prosperous Wind, and the same beautifull Weather continue. We proceed in our Course at the Rate of about 200 Miles in 24 Hours. We have passed all the Dangers of the American Coast. Those of the Bay of Biscay, remain. God grant Us, an happy Passage through them all.
       Yesterday, the Ship was all in an Uproar, with Laughter. The Boatswains Mate asked one of his superiour Officers, if they might have a Frolick.—The Answer was, Yes.—Jere. accordingly, with the old Sailors, proposed to build a Galley, and all the raw Hands to the Number of 20 or 30 were taken in, and suffered themselves to be tyed together, by their Legs. When all of a sudden, Jere. and his knowing ones, were found handing Bucketts of Water over the Sides and pouring them upon the poor Dupes, untill they were wet to the Skin.—The Behaviour of the Gullies, their Passions and Speeches and Actions, were  diverting enough.—So much for Jere’s Fun. This Frolick, I suppose, according to the Sailors Reasoning, is to conjure up a Prize.
       This Morning the Captain ordered all Hands upon Deck and took an account of the Number of Souls on board which amounted to 172. Then he ordered the Articles of War to be read to them—after which he ordered all Hands upon the Forecastle and then all Hands upon the Quarter deck, in order to try Experiments, for determining whether any difference was made in the Ships sailing, by the Weight of the Men being forward or abaft. Then all Hands were ordered to their Quarters to exercise them at the Guns. Mr. Barron gave the Words of Command and they spent an Hour perhaps in the Exercise, at which they seemed tolerably expert. Then the Captain ordered a Dance, upon the Main Deck, and all Hands, Negroes, Boys and Men were obliged to dance. After this the old Sailors set on Foot another Frolic, called the Miller, or the Mill. I will not spend Time to describe this odd Scaene: but it ended in a very high frolic, in which almost all the Men were powdered over, with Flour, and wet again to the Skin.—Whether these whimsical Diversions are indulged, in order to make the Men wash themselves, and shift their Cloaths, and to wash away Vermin I dont know. But there is not in them the least Ray of Elegance, very little Wit, and a humour of the coarsest Kind. It is not superiour to Negro and Indian Dances.
      
      
       
        
   
   Thus in MS. The meaning is clear, but there is no lexicographical authority for this word.


       
       
        
   
   William Barron, of a Virginia family that furnished a number of American naval officers, was first lieutenant of the Boston (Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 280; VMHBVirginia Magazine of History and Biography., 1:66 [July 1893]). For his tragic fate, see entries of 14 and 27 March below.


       
      
      

      1778. March 8. Sunday.
      
      
       The same Wind and Weather continues, and We go at 7 and 1/2 and 8 Knots. We are supposed to be past the Western Islands.
       Mr. Barrons our first Lt. appears to me to be an excellent Officer— very dilligent, and attentive to his Duty—very thoughtfull and considerate about the Safety of the Ship, and about order, Oeconomy and Regularity, among the officers, and Men. He has great Experience at Sea. Has used the Trade to London, Lisbon, Affrica, West Indies, Southern States &c.
       This Morning, the Captain ordered all Hands upon Quarter Deck to Prayers. The Captains Clerk, Mr. Wm. Cooper, had prepared a Composition of his own, which was a very decent, and comprehensive Prayer, which he delivered, in a grave and proper manner. The Of­ficers and Men all attended, in clean Cloaths, and behaved very soberly.
       The Weather has been cloudy all Day. Towards night it became rainy and windy, and now the Ship rolls, a little in the old Fashion.— We are about 2000 Miles from Boston.
       The late Storm shewed the Beauty of Boileaus Description d’une Tempête.
       
        Comme l’on voit les flots, soûlevez par l’orage,
        Fondre sur un Vaisseau qui s’oppose a leur rage,
        Le Vent avec fureur dans les voiles frêmit;
        La mer blanchit d’écume et l’air au loin gémit;
        Le matelot troublè, que son Art abandonne,
        Croit voir dans chaque flot la mort qui l’environne.
        Trad. de Longin.
       
      
      

      1778. March 9. Monday.
      
      
       Last Night the Wind shifted to the N. West, and blew fresh. It is now still fairer for Us than before. The Weather is fine, and We go on our Voyage at a great Rate. Some Officers think We shall reach our Port by Thursday night: others by Saturday night: But these make no Account of Chases and Cruises, and make no Allowance for the Variability of the Winds.
      
      

      Saturday. March 14.
      
      
       I have omitted inserting the Occurrences of this Week, on Account of the Hurry and Confusion, We have been in. Tuesday We spied a Sail, and gave her Chase. We soon came up with her, but as We had bore directly down upon her, she had not seen our broadside, and knew not her i.e. our Force. She was a Letter of Mark with 14 Guns, 8 Nines and 6 sixes. She fired upon Us, and one of her shot went thro our Mizen Yard. I happened to be upon the Quarter deck, and in the Direction from the Ship to the Yard so that the Ball went directly over my Head. We, upon this, turned our broadside which the instant she saw she struck. Captn. Tucker very prudently, ordered his officers not to fire.
       The Prize is the Ship Martha, Captn. McIntosh from London to New York, loaded with a Cargo of great Value. The Captn. told me that Seventy thousand Pounds sterling was insured upon her at Lloyds, and that She was worth 80 thousands.
       The Captain is very much of a Gentleman. There are two Gentle­men with him Passengers, the one Mr. R. Gault, the other Mr. Wallace of N. York. Two young Jews were on board.
       That and the next day was spent in dispatching the Prize, under the Command of the 3d Lt. Mr. Welch to Boston.
       After that We fell in Chase of another Vessell, and overtaking her, found her to be a french Snow, from Bourdeaux to Miquelon.
       We then saw another Vessell, chased and came up with her which proved to be a French Brig from Marseilles to Nantes. This last cost Us very dear. Mr. Barrons our 1st. Lt. attempting to fire a Gun, as a signal to the Brig, the Gun burst, and tore the right Leg of this excellent Officer, in Pieces, so that the Dr. was obliged to amputate it, just below the Knee.
       I was present at this affecting Scaene and held Mr. Barron in my Arms while the Doctor put on the Turnequett and cutt off the Limb.
       Mr. Barrons bore it with great Fortitude and Magnanimity—thought he should die, and frequently intreated me, to take Care of his Family. He had an helpless Family he said, and begged that I would take Care of his Children. I promised him, that by the first Letters I should write to America, I would earnestly recommend his Children to the Care of the Public, as well as of Individuals. I cannot but think the Fall of this Officer, a great Loss to the united States.... His Prudence, his Moderation, his Attention, his Zeal, were Qualities much wanted in our Navy. He is by Birth a Virginian.
      
      
       
        
   
   See also the entry in Tucker’s Log, 11 March, which is, however, not very informative, being largely given over to a list of the prisoners taken in the Martha (printed in Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 273–275). JA elaborates a little on the incident in his Autobiography under date of 10 March.


        
   
   Various romanticized versions of JA’s part in the action were widely circulated after his death. CFA cites one of these in a note on this passage (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:109), taken from Peleg Sprague’s Eulogy on John Adams and Thomas Jefferson, Hallowell, Maine, 1826. Samuel Tucker was still living at this time; Sprague’s fanciful narrative came to Tucker’s attention, and he put the matter straight in a letter to James Hovey of Bristol, Maine, 22 Aug. 1826, which has come to rest in the Adams Papers:


        
         
          
           “About the 20th of March I fell in with a very large Ship—armed but not a cruiser, but however she soon appeared in a posture of engageing, my Ship in readiness and men at their quarters, it became my duty to give Mr. Adams such information as was necessary. He followed me on deck, where we expostulated a few minutes on the subject of taking the Ship, finally after listening a minute or two, to my entreaties he took me by the hand, with a god bless you, and descended the gangway ladder into the cockpit, I stept aft and came alongside the Ship I hailed, his answer was a broadside and immediately struck his coulours, before I could, to a good advantage discharge a broadside into him, being very near and in such a position the smoke blew over my ship, and looking round on the Quarter deck and observing the Damage I had received from his fire, I discovered Mr. Adams Among my marines accoutred as one of them, and in the act of defence. I then went unto him and Said my dear Sir, how came you here, and with a smile he replied; I ought to do my Share of fighting. This was Sufficient for me to judge of the bravery of my venerable and patriotic Adams and the foregoing is all that ever I related on that Subject to anyone and quite enough to convince them of the bravery of Such a Man, please to have this inserted in the Bath Maine Gazette, and in Compliance Youll Much oblige Yours with Respect,
           
            Samuel Tucker
           
           
            “N.B. You may Shew this to any American Republican or whomsoever you please.”
           
          
         
        
       
       
        
   
   Tucker’s orders to Hezekiah Welch, 11 March 1778, are printed in Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 83.


       
       
        
   
   Suspension points in MS.


       
       
        
   
   Lt. Barron died eleven or twelve days later; see entry of 27 March, below, and Jennison, “Journal,” PMHBPennsylvania Magazine of History and Biography., 15:103 (April 1891). There is evidence that JA kept his pledge to write on behalf of Barron’s family: In Congress, 27 Nov. 1778, “A letter from Hon. J. Adams, Esq. respecting the late Lieutenant Barron’s family, was read: Ordered, That it be referred to the Marine Committee” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 12:1165). No trace of this letter has so far been found, either in the Papers of the Continental Congress or in the pension application filed in 1837 by his only daughter and surviving heir, Ann Mortimer Barron of Norfolk, Va. (DNA:RG 15, R 1065). The pension claim was rejected, but Congress had already (30 June 1834) granted Ann Barron the half pay of a first lieutenant of a frigate for seven years (letters from General Reference Branch, National Archives, to the editors, 13 Jan., 16 May 1959). There is also evidence that JA endeavored to do something in behalf of Barron’s orphaned children during his brief return to Massachusetts in 1779; see William Vernon Sr. to AA, 4 Feb. 1780 (Adams Papers). But in his Autobiography JA expressed regret that he had not done more.


       
      
      

      1778. March 19. Thursday.
      
      
       I have scarcely been able to stand, or sit, without holding fast, with both my Hands, upon some lashed Table, some lashed Gun, the Side, or Beams of the Ship, or some other fixed Object: such has been the perpetual Motion of the Ship arising from violent Gales, and an heavy Sea.
       In the Course of the last 5 days, We have seen a great Number of Vessells, two of which at least, if not four were supposed to be Cruizers. But here We are—at Liberty, as yet.
       The Wind has been directly against Us, but this Morning has veered and We now steer, at least our Head lies by the Compass, South East. —Who knows but Providence has favoured Us by the last Gale, as it seemed to do by the first.—By the last Gale We have already escaped Cruizers as We did by the first—and possibly this violent Gale from the south East may have driven all the Cruizers from the Coast of Spain and the Southerly Part of the Bay of Biscay, and by this Means have opened a clear Passage for Us to Bourdeaux. This is possible— and so is the contrary. God knows—
      
      

      March 20 Fryday.
      
      
       Yester Afternoon, the Weather cleared up, and the Wind came about very fair. We had a great Run, last Night. This Morning spyed a Sail, under our leward Bow, chased and soon came up with her, a Snow from Amsterdam to Demarara, and Essequibo.
       I made Enquiry to day of our Prisoner Captn. McIntosh, concerning the Trinity House. He says it is the richest Corporation in the Kingdom. That Lord Sandwich is an elder Brother of it. That any Master of a Vessell may be made a younger Brother of it, if he will. That there are many Thousands of younger Brothers. That this House gives permission to every Vessell to take out or to take in Ballast, and that a few Pence 6d. perhaps per Ton are paid them for such Licence. That they have the Care of all Lighthouses &c.
       My principal Motive for omitting to keep a regular and particular Journal, has been the Danger of falling into the Hands of my Enemies, and an Apprehension that I should not have an Opportunity of destroying these Papers in such a Case.
       We have now so fine a Wind, that a very few days will determine, whether We shall meet any capital Disaster, or arrive safe at Port.
      
      

      21. Saturday.
      
      
       Five Weeks Yesterday, since my Embarkation. This Morning an heavy Wind, and high Sea. We go E.S.E.
      
      

      27. Fryday.
      
      
       On Wednesday Evening Mr. Barons died, and Yesterday was committed to the Deep, from the Quarter Deck.
       He was put into a Chest, and 10 or 12, twelve Pounds shot put in with him, and then nailed up. The Fragment of the Gun, which destroyed him was lashed on the Chest, and the whole launched overboard through one of the Ports, in Presence of all the Ships Crew, after the Buryal service was read by Mr. Cooper.
       In the Course of the last Week We have had some of the Worst Winds, that We have felt yet.
       Monday last We made the Land upon the Coast of Spain.
       Tuesday We run into the Bay of St. Anthonio. 4 or 5 Boats with 15 or 16 Men in each came to Us, out of which We took a Pilot.
       Upon sight of the Spanish Shore, which I viewed as minutely as possible through the Glasses, I had a great Curiosity to go on Shore. There was a fine Verdure, near the sea, altho the Mountains were covered with Snow. I saw one Convent, but We did not come in Sight of the Town. The Moment we were about turning the Point of the Rock to go into the Harbour, a Sail appeared. We put out to see who she was, found her a Spanish Brig, and after this upon repeated Efforts found it impracticable to get into the Harbour. In the Night the Wind caught us suddenly at N.W. and We were obliged to make all the Sail We could and put to sea. We steered our Course for Bourdeaux.
       Yesterday was a Calm, the little Wind there was, directly against Us. This Morning the Wind is a little better. We are supposed to be within 30 Leagues of Bourdeaux River.
      
      
       
        
   
   See Tucker, Log, entry of 26 April (printed in Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 280).


       
      
      

      March 28. Saturday.
      
      
       Last night and this Morning We were in the thoroughfare of all the Ships from Bourdeaux. We had always a great Number in Sight. By Observation to day, our Lat. is 46D.:3M. North, about 7 Minutes South of the Middle of the Isle of Rea. We are therefore about 20 Leagues from the Tower of Cordoan. We have no Wind, and nothing can be more tedious and disagreable to me, than this idle Life.
       Last Evening We had two little Incidents which were disagreable. One was, the French Barber attempting to go below, contrary to orders, the Centinell cutt off his great Toe with his Cutlass, which raised at first a little, ill blood in the French People, who are on board, but on Enquiry finding the fellow deserved it, they acquiesced. The other unpleasant Incident was that one of our Prisoners of War, a little more elevated than usual grew out of Temper, and was very passionate with Mr. Vernon and afterwards, with C. Palmes—but it has all subsided.
       Mr. McIntosh is of North Britain, and appears to be very decided vs. America in this Contest, and his Passions are so engaged that they easily inkindle....
       Mr. Gault is an Irish Gentleman and as decided vs. America, in her Claims of Independance at least, as the other. Mr. Wallace is more reserved, cautious, silent and secret.
       Jealousies arise among our Men, that the Prisoners are plotting with some of our profligate People: but I believe this Jealousy is groundless.
       All Day Yesterday, and all the forenoon of this Day We have been looking out for Land—about 4 o Clock We found it—the Isles of Rhee and Oleron, between which two is the Entrance into the Harbour of Rochelle, which is about half Way between Bourdeaux and Nantes.
       ... The Land is extremely flat and low. We see the Tower.... The Water is shoal, 25 or 30 Fathoms, the bottom Sand—the Reverse of the Spanish Coast on the other Side of the Bay of Biscay.
       
       This Afternoon, a clock calm, and Mr. Goss played upon his Fiddle the whole Afternoon, and the Sailors danced, which seemed to have a very happy Effect upon their Spirits and good Humour.
       Numbers of small Birds from the Shore, came along to day, some of them fatigued, allighted on our Rigging, Yards &c. and one of them We caught. A little Lark he was called. These Birds loose the Shore and get lost, and then fly untill they are so fatigued that the instant they allight upon a Ship they drop to sleep.
      
      
       
        
   
   Richard Palmes, captain of marines on the Boston; see Sheppard, TuckerJohn H. Sheppard, The Life of Samuel Tucker, Commodore in the American Revolution, Boston, 1868., p. 93–94; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:372. The incident is elaborated in JA’s Autobiography under this date.


       
       
        
   
   Suspension points here and below in this entry are in the MS.


       
      
      

      1778. March 29. Sunday.
      
      
       Becalmed all last Night. This Morning a vast Number of Sails in Sight. St. Martins, and Oleron in Sight, many Towers and Windmills —Land very low and level.
       A Pilot Boat, with two Sails and 4 Men, came on Board, and the Pilot instantly undertook to pilot Us to Bourdeaux. He says this ship may go up quite to the City, if she draws 20 feet of Water, at high Water.—We are now sailing very agreably towards our Port.
       The Pilot says War is declared, last Wednesday, and that the Pavillions were hoisted Yesterday at every Fort and Light House.—Quaere.
       There is a civil Frenchman on board, whose Name I never asked untill to day. His Name is Quillau, Fourier des Logis de Mr. Le Ct. D’Artois. He was not of M. De Coudrays Corps.
       The French Gentlemen on board can scarcely understand our new Pilot. He speaks Gascoine, the Dialect of Bourdeaux, they say, which is not good French.
       This Day Six Weeks We sailed from Nantaskett Road. How many Dangers, Distresses and Hairbreadth Scapes have We seen?
       A Story.—Garrick had a Relation, convicted of a capital Offence. He waited on his Majesty, to beg a Pardon. The K. asked what was the Crime?—He has only taken a Cup too much, says Garrick, may it please your Majesty.—Is that all? said the K. Let him be pardoned.—Gault.
       A Story. A Frenchman in London advertised an infallible Remedy against Fleas. The Ladies all flocked to purchase the Powder. But after they had bought it, one of them asked for Directions to Use it.—Madam says the Frenchman you must catch the Flea, and squese him between your Fingers untill he gape, then you must put a little of this Powder in his Mouth, and I will be responsible he never will bite you again.—  But says the Lady, when I have him between my Fingers, why may I not rub him to death?—Oh Madam dat will do just as well den!—Tucker.
       We have been becalmed all day in Sight of Oleron. The Village of St. Dennis was in Sight, and Multitudes of Wind Mills and Sand Hills all along the shore. Multitudes of Vessells in sight, French, Spanish, Dutch Vessells, and English Smugglers.
       I feel a Curiosity to visit this Island of Oleron so famous in Antiquity for her Sea Laws, at least I take this to be the Place.
      
      
       
        
   
   A very proper query. France had recognized and formed an alliance with the United States by treaties of alliance and commerce signed at Versailles on 6 Feb.; the French ambassador in London, the Marquis de Noailles, had so notified the British government on 13 March; and diplomatic relations were at once broken off. But war was never formally declared between the two powers.


       
      
      

      March 30. Monday.
      
      
       This Morning at 5, the Officer came down and told the Captain that a lofty Ship was close by Us, and had fired two heavy Guns. All Hands called. She proved to be an heavy loaded Snow.
       The Weather cloudy, but no Wind. Still—except a small Swell.
       The Tour of Cordovan, or in other Words Bourdeaux Lighthouse in Sight, over our larbord Bow.
       The Captn. is now cleaning Ship and removing his Warlike Appearances.
       This Day has been hitherto fortunate and happy.—Our Pilot has brought us safely into the River, and We have run up, with Wind and Tide as far as Pouliac, where We have anchored for the Night, and have taken in another Pilot.
       This forenoon a Fisherman came along Side, with Hakes, Skates, and Gennetts. We bought a few, and had an high Regale.
       This River is very beautifull—on both Sides the Plantations are very pleasant. On the South Side especially, We saw all along Horses, Oxen, Cowes, and great Flocks of Sheep grazing, the Husbandmen ploughing &c. and the Women, half a Dozen in a Drove with their Hoes. The Churches, Convents, Gentlemens seats, and the Villages appear very magnificent.
       This River seldom Swells with Freshes, for the rural Improvements and even the Fishermens Houses, are brought quite down to the Waters Edge. The Water in the River is very foul to all Appearance, looking all the Way like a Mud Puddle. The Tide setts in 5 Knots. We outrun every Thing in sailing up the River.
       
       The Buildings public and private, are of Stone, and a great Number of beautifull Groves, appear between the grand Seats, and best Plantations. A great Number of Vessells lay in the River....
       The Pleasure resulting from the Sight of Land, Cattle, Houses, &c. after so long, so tedious, and dangerous a Voyage, is very great: It gives me a pleasing Melancholly to see this Country, an Honour which a few Months ago I never expected to arrive at.—Europe thou great Theatre of Arts, Sciences, Commerce, War, am I at last permitted to visit thy Territories.—May the Design of my Voyage be answered.
      
      
       
        
   
   Suspension points in MS.


       
      
      

      March 31. Tuesday.
      
      
       Lying in the River of Bourdeaux, near Pouliac. A 24 Gun Ship close by Us, under French Colours, bound to St. Domingue.—A dark, misty Morning.
       My first Enquiry should be, who is Agent for the united States of America at Bourdeaux, at Blaye, &c—who are the principal Merchants on this River concerned in the American Trade? What Vessells French or American, have sailed or are about sailing for America, what their Cargoes, and for what Ports? Whether on Account of the united States, of any particular State, or of private Merchants french or American?
       This Morning the Captain and a Passenger came on board the Boston, from the Julie, a large Ship bound to St. Domingue, to make Us a Visit. They invited Us on Board to dine. Captn. Palmes, Masters Jesse and Johnny and myself, went. We found half a Dozen genteel Persons on Board, and found a pretty ship, an elegant Cabin, and every Accommodation. The white Stone Plates were laid, and a clean Napkin placed in each, and a Cut of fine Bread. The Cloth, Plates, Servants, every Thing was as clean, as in any Gentlemans House. The first Dish was a fine french Soup, which I confess I liked very much.—Then a Dish of boiled Meat.—Then the Lights of a Calf, dressed one Way and the Liver another.—Then roasted Mutton then fricaseed Mutton. A fine Sallad and something very like Asparagus, but not it. —The Bread was very fine, and it was baked on board.—We had then Prunes, Almonds, and the most delicate Raisins I ever saw.—Dutch Cheese—then a Dish of Coffee—then a french Cordial—and Wine and Water, excellent Claret with our Dinner.—None of us understood French—none of them English: so that Dr. Noel stood Interpreter. While at Dinner We saw a Pinnace go on board the Boston with several, half a Dozen, genteel People on board.
       
       On the Quarter Deck, I was struck with the Hens, Capons, and Cocks in their Coops—the largest I ever saw.
       After a genteel Entertainment, Mr. Griffin, one of our petty Officers, came with the Pinnace, and C. Tuckers Compliments desiring to see me. We took Leave and returned where We found very genteel Company consisting of the Captn. of another Ship bound to Martinique and several Kings Officers, bound out. One was the Commandant.
       C. Palmes was sent forward to Blaye, in the Pinnace to the Officer at the Castle in order to produce our Commission and procure an Entry, and pass to Bourdeaux. Palmes came back full of the Compliments of the Broker to the Captn. and to me. I shall not repeat the Compliments sent to me, but he earnestly requested that C. Tucker would salute the Fort with 13 Guns, &c.—which the Captn. did.
       All the Gentlemen We have seen to day agree that Dr. Franklin has been received by the King in great Pomp and that a Treaty is concluded, and they all expect War, every Moment....
       This is a most beautifull River, the Villages, and Country Seats appear upon each Side all the Way. We have got up this Afternoon within 3 Leagues of the Town.
      
      
       
        
   
   Suspension points in MS.


       
      
     